Exhibit BYLAWS OF iPASS INC. (A DELAWARE CORPORATION) BYLAWS OF iPASS INC. (A DELAWARE CORPORATION) ARTICLE I OFFICES Section 1.Registered Office.The registered office of the corporation in the State of Delaware shall be in the City of Dover, County of Kent. Section 2.Other Offices.The corporation shall also have and maintain an office or principal place of business at such place as may be fixed by the Board of Directors, and may also have offices at such other places, both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE II CORPORATE SEAL Section 3.Corporate Seal.The Board of Directors may adopt a corporate seal.The corporate seal shall consist of a die bearing the name of the corporation and the inscription, “Corporate Seal-Delaware.”Said seal may be used by causing it or a facsimile thereof to be impressed or affixed or reproduced or otherwise. 1 ARTICLE
